DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         BEVERLY L. POOLE,
                             Appellant,

                                     v.

                     MATTHEW MILTON BEYERS,
                            Appellee.

                               No. 4D21-1995

                           [January 13, 2022]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fabienne E. Fahnestock, Judge; L.T.
Case No. FMCE 16-004853 (40).

  Gabrielle D’Agostino of Gabrielle D’Agostino P.A., Boynton Beach, for
appellant.

  Patrice Paldino of Jay’s Justice, Inc., Hollywood, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.